—Judgment, Supreme Court, New York County (Felice Shea, J.), rendered July 9, 1993, convicting defendant, after a jury trial, of grand larceny in the third degree and attempted grand larceny in the third degree, and sentencing her, as a second felony offender, to consecutive terms of 31/2 to 7 years and 2 to 4 years, respectively, unanimously affirmed.
The record supports the hearing court’s determination that defense counsel was given appropriate notice and reasonable opportunity to attend the lineup (People v LaClere, 76 NY2d 670, 672-673).
At trial, the court properly admitted expert testimony regarding "the various roles played by the participants in a sophisticated criminal technique * * * 'beyond the ken of the typical juror’ ” (People v Rojas, 220 AD2d 266, 266-267). The court also properly exercised its discretion in permitting the People to recall a witness (see, People v Ventura, 35 NY2d 654), and the testimony elicited caused no prejudice to defendant.
We perceive no abuse of discretion in sentencing.
Defendant’s additional claims of error are unpreserved and we decline to review them in the interest of justice. Concur— Murphy, P. J., Sullivan, Ellerin, Nardelli and Mazzarelli, JJ.